                                                               United States Bankruptcy Court
                                                                     Southern District of Ohio
 In re      Christine B. Parry                                                                   Case No.
                                                                                 Debtor(s)       Chapter    13




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.



 Date: March 8, 2019                                                  /s/ Christine B. Parry
                                                                      Christine B. Parry
                                                                      Signature of Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
